UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THESECURITIES EXCHANGE ACT OF 1934 FOR THE YEAR ENDED FEBRUARY 28, 2015 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File #000-29990 SENSE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) BRITISH COLUMBIA (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 2535 N. Carleton Avenue, Grand Island, Nebraska (Address of principal executive offices) (Zip Code) (308) 381-1355 (Registrant's telephone no., including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if smaller reporting company) Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes¨ Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The aggregate market value of voting and non-voting common stock held by non-affiliates for the registrant as of August 31, 2014 was approximately $2,160,896.At July 27, 2015 there were 132,043,450 shares of common stock outstanding. Table of Contents TABLE OF CONTENTS Page No. PART I Item 1 Business 3 Item 2 Properties 10 Item 3 Legal Proceedings 10 Item 4 Mine Safety Disclosures 10 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6 Selected Financial Data 13 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 8 Financial Statements and Supplementary Data 19 Balance Sheets– February 28, 2015 and 2014 20 Statements of Operations –Years Ended February 28, 2015 and 2014 21 Statements of Cash Flows –Years Ended February 28, 2015 and 2014 22 Statement of Changes in Stockholders’ Deficit – Years Ended February 28, 2015 and 2014 23 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 39 Item 9A Controls and Procedures 39 Item 9B Other Information 41 PART III Item 10 Directors, Executive Officers and Corporate Governance 42 Item 11 Executive Compensation 43 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 45 Item 13 Certain Relationships and Related Transactions, and Director Independence 46 Item 14 Principal Accounting Fees and Services 46 PART IV Item 15 Exhibits, Financial Statement Schedules 47 Signatures 48 Table of Contents SENSE TECHNOLOGIES INC. FORM 10-K NOTE REGARDING FORWARD LOOKING STATEMENTS This Form 10-K contains forward-looking statements, which may be identified as statements containing, including without limitation, the words believes, anticipates, intends, expects or similar words. These statements are based on our belief as well as assumptions we made using information currently available to us. Because these statements reflect our current views concerning future events, these statements involve risks, uncertainties and assumptions. Actual future results may differ significantly from the results discussed in the forwards-looking statements. Some, but not all, of the factors that may cause these differences include: risks related to political and economic uncertainties; risks related to the implementation of our new business strategy; our ability to obtain financing on acceptable terms; competition in the automotive sensing device industry; our ability to obtain widespread acceptance of our sensing devices in the automotive industry; our ability to manage growth; our ability to protect our intellectual property rights; government regulation of the automotive industry as it relates to use of sensing devices; and other uncertainties described elsewhere herein. You should not place undue reliance on these forward-looking statements. PART I ITEM 1. DESCRIPTION OF BUSINESS OVERVIEW We develop and market automotive safety devices that increase driver awareness of people or obstacles located in vehicle blind spots. Our two product lines consist of Guardian Alert® and ScopeOut®. Our Guardian Alert® product uses Doppler radar technology to warn vehicle drivers of the presence of people or obstacles in blind spots that exist behind their vehicles when backing up. Marketing of the product has been primarily to automobile and truck dealers, fleet operators, and other after-market automotive industry participants. The Company began manufacturing the Guardian Alert® Doppler Awareness System for the passenger car market during the first quarter of fiscal 2003. We are expending marketing efforts to increase our presence in the fleet vehicle market, passenger car aftermarket and additional new channels. Changes in our management, business plan and the need for additional financing has delayed our marketing and sales plans for the product. In addition, we require additional funding to continue with development of the product. In 2004, we acquired the worldwide rights to market and sell the ScopeOut® product. ScopeOut® is a system of specially designed mirrors which are placed at specific points on automobiles, trucks, sport utility vehicles or commercial vehicles to offer drivers a more complete view behind the vehicle. Drivers using the product are able to have increased visibility when backing out of parking spaces or garages, and have additional protection from blind spots during lane changes in traffic. ScopeOut® is being marketed to department stores and other retailers as an after-market automotive safety product, and is also available on-line at www.sensetech.com. We are continuously evaluating differing marketing strategies available to us with our Company’s limited capital with respect to both the Guardian Alert® and ScopeOut® products. Please see Marketing and Marketing of our Guardian Alert® Doppler Awareness System” discussion on page 5 and Marketing and Marketing our ScopeOut® Product” on page 7 for further information. Further, the Company’s business and marketing efforts are restrained to available earnings and capital.See “Future Operations” on page 16 for a discussion regarding our anticipation of future operations financing needs and our related expectations. CORPORATE HISTORY Sense Technologies, Inc. (“Sense”) was incorporated under the laws of the Province of British Columbia, Canada, on May 25, 1988 under the name Wizard Resources Ltd. Our corporate name was changed to Graham Gold Mining Corporation on October 11, 1988 and subsequently to Sense Technologies Inc. on October 27, 1997 in connection with the acquisition of our current business. On December 14, 2001, we changed our jurisdiction of organization from British Columbia to the Yukon Territories. On November 15, 2007, we changed our jurisdiction of organization from the Yukon Territory back to British Columbia. 3 Table of Contents Our shares are currently quoted on the Pink OTC Market under the trading symbol SNSG. We were previously listed on the both the Canadian Venture Exchange (now called the TSX Venture Exchange) and the Nasdaq SmallCap Market. We voluntarily delisted our shares from the Canadian Venture Exchange on October 3, 2001. On April 25, 2002 our stock was delisted from the Nasdaq Small Cap Market as we were unable to meet quantitative listing requirements. In addition we were delisted from the Over the Counter Bulletin Board due to not meeting listing requirements. Our administrative office is located at 2535 N. Carleton Avenue, Grand Island, Nebraska. INDUSTRY OVERVIEW We compete in the automotive backing awareness and safety industry. Our products are designed to protect people from death or injury and property from damage that can result from a collision with a vehicle that is backing up or changing lanes. In those circumstances, vehicles have blind spots that limit the ability of the operator to see obstacles or people that are towards the rear or behind the vehicle. This has repeatedly resulted in death, injury and property damage, which has in turn prompted several companies to develop and manufacture backing awareness sensing products. The National Highway Traffic Safety Administration reported that approximately 400 people die in the United States annually from accidents involving vehicles backing up. In addition, property damage and personal injury claims resulting from back-up accidents all suggest a market need for backing awareness safety devices. While there are no known products that are similar to our ScopeOut® product, there are a number of backing awareness products available that compete with our Guardian Alert® product. Various backing awareness products are currently being installed by automobile manufacturers and dealers as optional equipment on consumer and commercial vehicles. However, backing awareness products can range in sophistication and effectiveness. Such products include loud beeping alerts that sound when a vehicle is placed in reverse gear. A beeping alert is limited in effectiveness as it does not notify the driver of obstacles behind the vehicle. Young children up to four years old typically do not have the capacity to understand what the beeping noise means or to understand the possibility of injury from remaining behind a reversing vehicle. Other awareness products include large round convex mirrors placed at the rear of a vehicle which provide the driver with a line of vision across the rear area of their vehicle. These devices can be effective for a small class of vehicles such as delivery vans, however are not practical for most consumer or commercial vehicles due to their size and need for training. There are also backing awareness products, including our Guardian Alert (® Doppler Awareness System product, that use ultrasound and radar technologies to sense obstacles and people behind a reversing vehicle. These electronic sensing and alert systems will warn a driver to the existence of obstacles behind a vehicle. Ultrasound backing awareness products are currently being used by some automobile manufacturers as a factory-installed option on certain new vehicle lines. These products are designed primarily to protect the vehicle from damage in parallel parking situations. They are designed to detect the bumper of another vehicle when parking and accordingly will typically not detect obstacles below ten inches from the ground. These sensors must be kept clear of dirt and dust in order to ensure proper functioning. The system requires that four ultrasonic sensors be placed at various locations on the rear bumper. The sensors extend through the skin of the bumper, thereby changing the appearance of the exterior of the vehicle. Backing awareness systems also exist that use pulse radar to detect obstacles. These systems are installed on the exterior of a vehicle thereby affecting aesthetics of the vehicle, and are typically used for commercial vehicles. OUR GUARDIAN ALERT PRODUCT GUARDIAN ALERT ® Our Guardian Alert® Doppler Awareness System backing awareness products use a patented process based on Doppler radar technology. Our Doppler radar sensing products offer several advantages over ultrasonic and pulse radar sensors. The Guardian Alert® Doppler Awareness System creates a three-dimensional awareness zone behind a vehicle that extends from the rear of the vehicle outward for the width of the vehicle. Vertically, the awareness zone begins at ground level and rises up to approximately five feet. The operator of the vehicle is alerted should any person or obstacle come within the awareness zone as the vehicle is reversing. The Guardian Alert® Doppler Awareness System consists of a single sensor that can be placed under the skin of a plastic bumper thereby not altering the appearance of the vehicle. We also have a number of other product shapes and installation options to accommodate a wide range of consumer and commercial vehicles. Our products are designed to be robust and to operate in almost all weather and road conditions. In contrast to ultrasound and some other backing awareness products, our sensor using the Doppler radar technology is not affected by dust, dirt, snow or other environmental materials that can cover a sensor. 4 Table of Contents Our Guardian Alert® Doppler Awareness System products are based on a patented system using Doppler radar technology. We acquired and hold worldwide rights to manufacture and sell the system. The Guardian Alert® Doppler Awareness System consists of a radar transceiver, a flat antenna, a signal processor, and an audio-visual display unit. The transceiver and antenna are enclosed in an environmentally sealed, high impact resistant, resin housing and mounted on the rear of the vehicle. When activated by placing the vehicle in reverse, the transceiver continuously projects signals and the antenna receives return signals reflected off of objects within the predefined awareness zone. Doppler Shift technology is based on the principle that signals return on a slightly different frequency than they are projected. The relationship between the phase of the projected signals and the returning signals is used by the product to determine the distance between the rear of the vehicle and the object. The signal processor then sends a signal to the audio-visual display unit typically located on the dashboard of the vehicle thereby alerting the vehicle operator to the presence of a person or object. The display unit informs the operator about the presence of an obstacle via a sequence of green, yellow, and red lights set to illuminate at preset distances such as twelve feet, five feet and three feet. In conjunction with the visual alarm, the audio alarm alerts the driver at corresponding distances with a pulsating tone changing to a constant tone. The visual display is approximately the size of a small box of matches. The external units are produced by us using various suppliers. The external units can be manufactured in various shapes to suit a wide variety of vehicles. For example, we produce a trailer hitch mount version which fits directly into the receiver on a trailer hitch when not towing. We also produce a version that is mounted under the skin of a plastic bumper in order that the esthetics of a vehicle are not affected. Our distribution partner has developed six design options ranging from a license plate mount, to sensors protected by steel casings for commercial applications. The focus of our current business strategy is the commercialization of our Guardian Alert® Doppler Awareness System products. There are a number of product extensions and new applications that we may develop in the future as we grow. These products include side blind spot awareness and docking aids for industrial safety and velocity sensing applications. PRODUCTION OF OUR GUARDIAN ALERT ® DOPPLER AWARENESS SYSTEM We outsource the manufacture of the components of our Guardian Alert® Doppler Awareness System. Our objective is to secure high-volume, low-cost production capabilities. The entire family of products has the same interior components, while the exterior enclosure and mount is available in a variety of options appropriate for different types of vehicles. MARKET AND MARKETING OF OUR GUARDIAN ALERT ® DOPPLER AWARENESS SYSTEM The end user of our Guardian Alert® Doppler Awareness System product is the safety conscious vehicle owner or operator seeking to minimize the risk of loss associated with backing accidents. Users of backing awareness sensing products, may purchase the product as a factory installed option from the vehicle manufacturer, purchase the product after-market or directly from distributor for installation in commercial or fleet vehicles, or purchase as an after-market consumer add-on to their vehicle. Accordingly, the target market for our Guardian Alert® Doppler Awareness System product can be identified as follows: · Manufacturers of vehicles, including cars, sport utility vehicles, light trucks, heavy vehicles and equipment, and original equipment suppliers to these manufacturers. · Owners of commercial fleet vehicles and government departments and agencies using fleet vehicles. · Consumer outlets of after-market automotive accessories, including dealerships, automotive service shops and automotive retailers, direct sales via the Internet and infomercials. The North American automotive manufacturers segment has been growing consistently for the last several years beginning with the emergence of the minivan as a force in the market and continuing with the more recent trend towards sport utility vehicles. We believe this segment and the large luxury sedan segment provide the best markets for our products. Our primary efforts will initially be focused on the mid to higher end of this market that is expected to be less price sensitive and more interested in new technologies. We are actively marketing to decision makers in the original equipment market through manufacturers. Our marketing emphasis has, however, been to the higher margin market including dealerships and consumer outlets. Dealerships provide an opportunity to add our product to a vehicle after it leaves the manufacturer, but before it is sold. 5 Table of Contents The 200 million vehicles currently on US roads also provide a number of opportunities for marketing our backing awareness products. There are also eight million large trucks owned by commercial enterprises and approximately 4.5 million fleet vehicles on dealership service plans, which provide a significant point of sale opportunity. Millions of vehicles each year are repaired at collision centers, which could offer the product in conjunction with the repair of a rear bumper. Additionally, most new car warranties require regular oil changes, which are often performed at dealerships. These visits will provide additional point of sale opportunities for dealerships that are already stocked with Guardian Alert® Doppler Awareness Systems. Our product can result in economic benefit as well as improved vehicle safety to fleet operators and consumers in these markets. Based on our research and experience in the fleet market tells us that fleet operators and risk managers place a greater emphasis on statistical economic analysis than consumers. Equipping fleets of vehicles requires a significant capital expenditure that needs to be evaluated relative to the fleet owner's other needs and limited capital. We believe that consumers weigh cost, safety benefit to persons and property and aesthetic appeal in making a decision to purchase a backing awareness product. We believe that the products ease of demonstration and high degree of functionality can provide a consumer with an appreciation of the benefits in protection of property and person. We estimate the cost of a system installed on a consumer vehicle would generally range from $300 to $700, which we believe would appeal to most new-vehicle buyers that are interested in the safety and protection aspect of the product. In perspective, the cost of the product is less than typical insurance deductibles and therefore avoiding one incident would allow the product to pay for itself. In addition to actual repair cost, Guardian Alert ® Doppler Awareness System purchasers also receive the benefit of saving the considerable time and inconvenience of having their vehicle repaired and processing insurance claims. Our product can also be installed beneath the plastic skin of a bumper, thereby not altering the appearance of the vehicle. Sense has designed distinct pricing strategies for each of its three primary markets according to the following principles: ·The product should be priced at a level readily acceptable to SUV and light truck purchasers; ·Attractive margin must be made available to OEMs and distribution partners; ·Fleet products must offer attractive ROI to owners; and ·Margins to Sense will increase faster with higher volume than higher pricing. We believe our price points are somewhat better than competing products and additionally provide us with immediate operating margin contribution. Over the long-term, as volumes grow to higher levels, there will be sufficient opportunity to lower manufacturing costs. COMPETITION AND OUR COMPETITIVE ADVANTAGES The backing awareness industry includes manufacturers of active sensing devices using ultrasonic, infrared and radar technology to detect the presence of obstacles or persons behind a reversing vehicle. There are also a number of passive systems such as convex rear cross-view mirrors, rearward facing television cameras and reversing sound alerts. While we compete with all backing awareness devices, we view our primary source of competition as being in the active sensing market. Passive devices require driver training and are susceptible to driver error as they do not actively warn a driver of the presence of obstacles or people behind the vehicle. We have identified competitors in the active sensor market: Echo Vision, Hindsight 20/20, Bosch, Delphi, Valeo, Rostra and Groenveld which is manufactured by Gintec LTD in Israel. We believe the Guardian Alert® Doppler Awareness System is superior to any competing technology in each active sensor category. Our system is the only patented Doppler radar device available. Among Doppler radar products, our Guardian Alert® Doppler Awareness System is the only product that uses a single sensor, which we believe results in easier and less expensive installation. Ease of installation is a primary concern among vehicle dealers which provides us with a competitive advantage over other Doppler radar sensing and ultrasonic products. Other systems use infrared or ultrasonic sensors. Infrared sensors project infrared beams and detect reflected infrared light from objects in the scanned zone behind the vehicle, which in turn activates an audio or visual alarm. Ultrasonic Systems work on the principle of emitting an ultrasonic sound burst and detecting a reflected energy wave returned to the source by contact with an object in the detection zone, again activating an alarm. Both systems require a clean sensor in order to function properly, and accordingly performance can be affected by environmental conditions. 6 Table of Contents We believe our product has competitive advantages over ultrasonic systems. Ultrasonic systems have emerged as a factory installed option on some vehicle lines. Due to the four precisely tuned sensors and the in-bumper design requirements of these systems it is not practical to install them outside of the factory on cars or light trucks. The most important distinguishing characteristic between the Guardian Alert® Doppler Awareness System and ultrasonic systems is that ultrasonic systems are designed primarily to detect the bumper of another vehicle while parallel parking. They do not provide coverage all of the way to the ground and therefore tend to offer the vehicle operator a false sense of security. Additionally, since the sensors cannot “see” through a bumper, the systems cannot be mounted behind the skin of the bumper, which affects the aesthetic appearance of the vehicle. We also believe our product has competitive advantages over infrared systems as those systems require a clear line of site with the obstacle in order to function properly, which means effectiveness may diminish with environmental conditions such as dirt or bright light. The infrared and ultra sonic technologies were independently tested and evaluated along with a microwave radar system by the U.S. Bureau of Mines (Bureau of Mines Circular/1986) in a study of back-up driver's aid systems for mining vehicles. Infrared Systems were found to be the least reliable for detecting objects in the rear blind area. Bright sunlight and reflections from bright objects could trigger false alarms and their range depends upon the reflectivity of the detected object. Also, the narrow beam pattern necessitates the use of arrays of sensors to scan the desired zone, increasing system cost and complexity and decreasing reliability. Furthermore, both of the competitive technologies are to some degree affected by adverse weather conditions such as rain, fog, snow, ice or wind. The Bureau of Mines Study found that the microwave radar system was not affected by weather conditions. Our product is robust, uses a single sensor that is not affected by most environmental conditions, and provides a full range of detection behind the vehicle, including near ground level. We have also priced our product competitively or below most other competing products. OUR SCOPEOUT® PRODUCT SCOPEOUT® ScopeOut® is a system of specially designed mirrors which are placed at specific points on automobiles, trucks, vans, sport utility vehicles and commercial vehicles, to offer drivers a more complete view of the blind spots located toward the rear of the vehicle. Drivers are able to have increased visibility when backing out of parking spaces or garages, and have additional protection from blind spots during lane changes in traffic. ScopeOut®’s high-tech aerodynamic mirrors help drivers see approaching traffic and more easily detect a host of potential hazards behind the vehicle that might otherwise be blocked from view. This after-market automotive device installs easily on vehicles within minutes, and it provides drivers with 270 degrees of rear visibility, allowing drivers to see a panoramic view behind them. Two models are available, one for cars and one designed to fit most sport utility vehicles, trucks, minivans, station wagons or hatchbacks. Either model fits a wide variety of vehicles, can be installed with no special equipment, and can be removed at any time without altering or damaging the vehicle. We have a worldwide license agreement to manufacture and market the ScopeOut® adjustable mirrors system. The product is a stand-alone or complementary product to the existing Guardian Alert® product line. PRODUCTION OF OUR SCOPEOUT® PRODUCT All of our manufacturing and engineering is being out-sourced to a firm located in Michigan.This has been dormant for the last year pending achieving an initial marketing success. MARKET AND MARKETING OF OUR SCOPEOUT® PRODUCT The potential market for ScopeOut® is owners or operators of cars, vans, SUV’s and trucks worldwide. There are over 200 million vehicles on the road at any given time, and 16 to 18 million new vehicles being built and sold each year. In combination with our Guardian Alert®, we have the only “Surround Safety System” that addresses all the blind spots encountered around the rear of most vehicles at a cost that permits us to set price points that are affordable for most consumers. There are a number of ways to market this product, either individually, or as a combination. 7 Table of Contents Marketing outlets include, but are not limited to, the following: ●New and used auto dealers ●AAA Insurance ●AARP ●Mass merchandisers ●Drugstore chains ●Insurance companies ●Rental car companies ●Electronics stores ●Supermarket chains ●Independent auto aftermarket stores ●OEM market ●Internet and infomercials ●QVC and HSN COMPETITION AND OUR COMPETITIVE ADVANTAGES Based on our research, we have found no products comparable in pricing and design to ScopeOut® that addresses the hazard created with vehicles backing out blind in parking lots and driveways, while offering an additional lane-changing safety feature. OUR PATENTS, TRADEMARKS & LICENSES Patents & Trademarks The following countries have granted patent rights respecting the Guardian Alert® Doppler Awareness System backing awareness system: United States, Canada, Australia, South Africa, Taiwan, the United Kingdom, Korea and Japan. The Guardian Alert® Doppler Awareness System is a registered trademark. We have also received a US Patent on our trailer hitch mount sensor product that easily installs in the receiver-hitch on any vehicle equipped with such a hitch. The ScopeOut® product is generally covered by US Patent Numbers 6,715 893 and 6,799,857, with various other patent applications currently pending, all of which are included in the license agreement. Licenses & Royalties We hold non-exclusive worldwide rights to develop, manufacture, market and license the Guardian Alert® Doppler Awareness System technology and products. We hold these rights pursuant various license agreements with the Driver Alert Group (DAG), the original group of patent holders and Stinson & Associates, a holder of certain rights under license from Driver Alert Group. These license agreements provide us with the right to market the products to all federal, state, local and foreign governments and agencies, including the postal service, the rights to enter into manufacturing and marketing agreements with automotive and other manufacturers worldwide, and generally the rights to any other markets including school buses, construction equipment and mining equipment. Pursuant to these licenses, we are required to make royalty payments to the licensors and meet sales targets as follows: a) $6.00(US) per unit on the first one million units sold; b) thereafter, the greater of $4.00(US) per unit sold or 6% of the wholesale selling price on units sold; and c) 50% of any fees paid to Sense in consideration for tooling, redesign, technical or aesthetic development or, should the licensors receive a similar fee, the licensors will pay 50% to Sense. 8 Table of Contents Prior to 2004, the Company had held an exclusive license and patent rights. Under the terms and conditions of maintaining the exclusive rights, the Company was required to manufacture and sell a minimum number of Guardian Alert® units as follows: a) 30,000 units by the end of the calendar year containing the second anniversary of the date of commencement of commercial production (July 1, 1998); b) a cumulative total of 60,000 units by the end of the calendar year containing the third anniversary of the date ofcommencement of commercial production (July 1, 1998); c) a cumulative total of 110,000 units by the end of the calendar year containing the fourth anniversary of the date of commencement of commercial production (July 1, 1998); d) a cumulative total of 210,000 units by the end of the calendar year containing the fifth anniversary of the date of commencement of commercial production (July 1, 1998); and e) an additional 125,000 units by the end of each calendar year thereafter. In order to retain the exclusive right to manufacture, market and distribute the Guardian Alert, the Company had been required, upon being assigned the license, to manufacture and sell various minimum numbers of units by certain milestone dates. As a result of not being able to meet the minimum milestone requirements under the license agreement, during the year ended February 28, 2004, the Company determined that it did not wish to retain the exclusive right to manufacture, market and distribute the Guardian Alert unit and ceased accruing the minimum royalty due to the licensor. Any product sales subsequent to this date are considered to be part of the minimum royalty until such time that amounts exceed the minimum royalty accrued. Pursuant to a consulting and engineering agreement with Maple Consulting, we agreed to pay a royalty of $0.50 for each Guardian Alert® Doppler Awareness System sold that was designed pursuant to the agreement, up to a maximum of 200,000 units. We hold a world-wide non-exclusive and perpetual license with ScopeOut® products pursuant to a license agreement with Palowmar Industries, LLC and Lowell Martinson. Our ScopeOut® license called for $150,000 to be paid over two years (paid) along with a royalty of 10% of wholesale price for each ScopeOut® unit sold, but not less than $2.00 per unit. In order to maintain the exclusive license for the ScopeOut® products, in accordance with the license agreement with Palowmar Industries, LLC, we are required to pay royalties to the licensor based on the following minimum quantities of units sold: a) 30,000 units per year beginning in years 1-2 from July 1, 2004 b) 60,000 units per year beginning in years 3-4 from July 1, 2004 c) 100,000 units per year beginning in years 5 and above from July 1, 2004. We have not been able to pay the minimum royalty requirement as noted above but we have accrued the required minimum royalty annually. During 2010, the Company re-negotiated the exclusive license agreement with the Scope Out® inventor.All prior minimum royalties were eliminated, and accordingly, the Company recorded $473,334 additional capital for a related party write-off. Prepaid royalties payable under the new license are $5,000 per month for twelve months commencing September 1, 2010.The new agreement also calls for a 5% royalty with a $.75 per unit maximum “minimum royalty” to retain exclusivity with the following volumes: End of calendar year containing the second anniversary from commercialization: 30,000 units End of calendar year containing the third anniversary from commercialization: 60,000 units End of calendar year containing the fourth anniversary from commercialization: 110,000 units End of calendar year containing the fifth anniversary from commercialization and thereafter: 125,000 units Such “calendar year” commencing the minimum royalties to retain exclusivity is the first year within which an Original Equipment Manufacturer (OEM) and/or Tier 1 manufacturer sub-licenses the Scope Out® product. 9 Table of Contents For any sub-licenses of the product, royalties are shared as follows: OEM/Tier 1 Supplier Sub Licensor: 65% Sense Technologies 35% Inventor Any other Sub-Licensor: 50% Sense Technologies 50% Inventor GOVERNMENTAL APPROVAL Because our Guardian Alert product is an emitting device, the Federal Communications Commission (FCC) we were required to obtain equipment authorization which was granted on October 31, 1995. The microwave signals emitted by the device can potentially interfere with radar detectors and other existing emitting systems. All FCC tests have been completed and a FCC certification in the name of Sense Technologies Inc. has been obtained. There are no other material regulatory approvals required for Sense to achieve its stated business objectives. EMPLOYEES We currently have no employees. We have hired two independent consultants for purposes of marketing and selling our ScopeOut® products. ITEM 2. DESCRIPTION OF PROPERTY Sales inquiries for Guardian Alert® products are being processed for Sense by Tim Goldsbury and Associates, Inc., at Alhambra Plaza, 725 N. Hwy A-1-A, Jupiter, FL 33477, and for Scopeout® by Bruce Schreiner at 2arleton Avenue, Grand Island, Nebraska. Administration is handled from offices located at 2arleton Avenue, Grand Island, Nebraska. Both the Florida and Nebraska office spaces are provided to us at no cost. We have determined that the value of contributed premises to be insignificant. ITEM 3. LEGAL PROCEEDINGS To the best of our knowledge, there are no legal actions pending, threatened or contemplated against us. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 10 Table of Contents PART II ITEM 5. MARKET FOR COMMON AND PREFERRED EQUITY AND RELATED STOCKHOLDER MATTERS MARKET AND TRADING PRICE FOR COMMON SHARES Price quotations for trades in our shares are currently posted on the Over-the-Counter Exchange (“OTC”), which is a quotation service administered by the National Association of Securities Dealers (NASD). Our trading symbol on this service is “SNSGF”. From June of 2000 to April 25, 2002, our shares were traded on the Nasdaq SmallCap Market. Our shares were also listed on the Canadian Venture Exchange (now called the TSX Venture Exchange) until October 3, 2001, when we voluntarily delisted. The following table shows the high and low sales prices, in U.S. dollars, of our common stock on the OTC for each quarter within the last two fiscal years: Quarter Ended High Low February 28, 2015 $ $ November 30, 2014 $ $ August 31, 2014 $ $ May 31, 2014 $ $ February 28, 2014 $ $ November 30, 2013 $ $ August 31, 2013 $ $ May 31, 2013 $ $ The above sales prices were based on the closing trades reported on the NASD Over-the-Counter quotation system and reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. As of February 28, 2015, there were 432 shareholders of record holding 127,043,448 shares of our common stock; as of July 27, 2015, there were 132,043,450 common shares outstanding. DIVIDENDS There are no dividend restrictions in the Company. RECENT SALES OF UNREGISTERED SECURITIES On January 29, 2014, one investor under Rule 506 of Regulation D, subscribed for 1,500,000 common shares at a price of $.03 per share for total proceeds to the Company of $45,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On January 29, 2014, one investor under Rule 506 of Regulation D, subscribed for 500,000 common shares at a price of $.03 per share for total proceeds to the Company of $15,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On March 15, 2014, one investor under Rule 506 of Regulation D, subscribed for 250,000 common shares at a price of $.03 per share for total proceeds to the Company of $7,500. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. 11 Table of Contents On March 15, 2014, one investor under Rule 506 of Regulation D, subscribed for 250,000 common shares at a price of $.03 per share for total proceeds to the Company of $7,500. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On March 20, 2014, one investor under Rule 506 of Regulation D, subscribed for 1,500,000 common shares at a price of $.03 per share for total proceeds to the Company of $45,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On April 3, 2014, one investor under Rule 506 of Regulation D, subscribed for 1,000,000 common shares at a price of $.03 per share for total proceeds to the Company of $30,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On April 3, 2014, one investor under Rule 506 of Regulation D, subscribed for 1,000,000 common shares at a price of $.03 per share for total proceeds to the Company of $30,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On May 6, 2014, one investor under Rule 506 of Regulation D, subscribed for 1,000,000 common shares at a price of $.03 per share for total proceeds to the Company of $30,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On May 16, 2014, one investor under Rule 506 of Regulation D, subscribed for 500,000 common shares at a price of $.03 per share for total proceeds to the Company of $15,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On June 10, 2014, one investor under Rule 506 of Regulation D, subscribed for 1,000,000 common shares at a price of $.03 per share for total proceeds to the Company of $30,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On July 3, 2014, one investor under Rule 506 of Regulation D, subscribed for 1,000,000 common shares at a price of $.03 per share for total proceeds to the Company of $30,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On July 3, 2014, one investor under Rule 506 of Regulation D, subscribed for 1,000,000 common shares at a price of $.03 per share for total proceeds to the Company of $30,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On September 2, 2014, one investor under Rule 506 of Regulation D, subscribed for 1,000,000 common shares at a price of $.03 per share for total proceeds to the Company of $30,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On September 30, 2014, one investor under Rule 506 of Regulation D, subscribed for 500,000 common shares at a price of $.03 per share for total proceeds to the Company of $15,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On September 30, 2014, one investor under Rule 506 of Regulation D, subscribed for 500,000 common shares at a price of $.03 per share for total proceeds to the Company of $15,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On November 5, 2014, one investor under Rule 506 of Regulation D, subscribed for 1,000,000 common shares at a price of $.03 per share for total proceeds to the Company of $30,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. 12 Table of Contents On December 1, 2014, one investor under Rule 506 of Regulation D, subscribed for 1,000,000 common shares at a price of $.03 per share for total proceeds to the Company of $30,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On December 26, 2014, one investor under Rule 506 of Regulation D, subscribed for 1,000,000 common shares at a price of $.03 per share for total proceeds to the Company of $30,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On December 30, 2014, one investor under Rule 506 of Regulation D, subscribed for 500,000 common shares at a price of $.03 per share for total proceeds to the Company of $15,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. On December 31, 2014, one investor under Rule 506 of Regulation D, subscribed for 1,000,000 common shares at a price of $.03 per share for total proceeds to the Company of $30,000. The shares are restricted pursuant to Rule 144 promulgated under the U.S.Securities Actof 1933. 17,000,000 shares have been issued for cash during the year ended February 28, 2015. PREFERRED SHARES The preferred shares are entitled an annual dividend of $0.10 per share payable on July 31 of each calendar year. The preferred shares are convertible into common shares of the Company at the rate of one common share for each 0.29 preferred share. Upon conversion, all preferred share rights cease except the right to receive declared and unpaid dividends. The preferred shares are redeemable at the option of the Company at the redemption price of $1 per Class A preferred share plus payment of all dividends cumulated thereon. ITEM 6. SELECTED FINANCIAL DATA Item 6 is not required for a smaller reporting company. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion and analysis should be read in conjunction with our audited Financial Statements and Notes thereto for the periods ended February 28, 2015 and 2014. OVERVIEW OF OPERATIONS Sense holds a non-exclusive license to manufacture, distribute, market and sublicense world-wide, a patented technology which is used to produce the Guardian Alert® backing awareness system for motor vehicles utilizing microwave radar technology. The company also holds a non-exclusive license to manufacture, distribute and market world-wide, the ScopeOut® product, a patented system of specially-designed mirrors which are placed at specific points on vehicles to offer drivers a more complete view of the blind spots toward the rear of the vehicle. The Company plans to create sales through development of new marketing relationships. 13 Table of Contents RESULTS OF OPERATIONS For the period ended February 28, 2015 as compared to the period ended February 28, 2014. Sales - Guardian Alert $ $ Sales - Scope Out - - Total Sales $ $ Sales for the period ended February 28, 2015 decreased by 77%. The sales decrease was primarily attributable to our sales related to the Guardian Alert line of product sold. Guardian Alert unit revenues for the years ended February 28, 2015 and February 28, 2014 were $149,233 and $638,955, respectively, a decrease of 77%. This decrease was largely due to the strategic relationship we created with our fleet marketing partner.Under this relationship, we are responsible to coordinate production of the various versions of Guardian Alert products with our manufacturer, Escort, for delivery to customers identified by our partner.In our agreement, Sense is to be paid the “foregone” gross profit we would have enjoyed if we had retained the existing product flow, and that amount is $75 per unit for each of the first 100,000 units sold and $50 per unit thereafter.This arrangement allows for increased efficiencies and time-saving in delivering the products without physically going through shipping to, handling by, and shipping from Sense.Sense is made aware of shipped products under this arrangement by our manufacturer, Escort, and we promptly bill our partner for the units so shipped.This arrangement also significantly reduces Sense’s costs to produce and to carry expensive inventory.ScopeOut® unit revenues for the years ended February 28, 2015 and February 28, 2014 were $nil and $nil, respectively. This was due to no marketing efforts regarding ScopeOut® so we could concentrate on Guardian Alert® sales. Revenue is recognized by management only upon receipt of an actual purchase order from a customer, and the related invoicing to the company or, in the absence of a purchase order (i.e., verbal order), the actual invoicing to the customer, when the products are shipped and collection is reasonably assured. We continued to market both products but with emphasis on large sales opportunities for Guardian Alert®. While it is the company objective to grow sales, no assurance can be given that we will be successful in this manner and sustain comparable sales in future periods. Direct Cost Scope Out Direct Costs Royalties - related party $ $ Total Scope Out Direct Costs $ $ Guardian Alert Direct Costs Manufacturing expenses Research and development Commissions Total Guardian Alert Direct Costs $ $ Total Direct Costs $ $ Direct costs typically include the cost of raw materials necessary to make our products. It also includes the cost of shipping the products from manufacturing location to our warehouse. Direct costs also include costs in respect of obsolete inventory. 14 Table of Contents Management periodically reviews inventory and makes a determination as to whether any inventory is obsolete. If we determine that certain materials and or products are not in saleable condition and that the likelihood of them being sold is remote, management will make a decision to write off the inventory and or parts of inventory that it deems will not sell. If previously written-off inventory later sells, costs of sale are significantly lower due to the previous write-off of those costs. This can materially affect period gross profit ratios. Direct costs for the period ended February 28, 2015 decreased by 57%. Sense Technologies incurred direct costs of $317,938 and $736,736 for the years ended February 28, 2015 and February 28, 2014, respectively. Direct costs related to ScopeOut® were $60,000 and $60,000 for the years ended February 28, 2015 and February 28, 2014, respectively, an increase of 0%. Direct costs related to Guardian Alert were $257,938 and $676,736 for the years ended February 28, 2015 and February 28, 2014, respectively. This change represents a decrease of 62%. The decrease is primarily from assembly costs and royalties related to Guardian Alert. Manufacturing expenses incurred were $180,212 and $519,613 for the years ended February 28, 2015 and February 28, 2014, respectively. This decrease is attributed to the strategic relationship created with our commercial marketing partner, where Sense no longer directly incurs production and/or inventory costs for commercial fleet application product sales.However, during the year, Sense was required to directly incur such production costs for units that failed to properly perform under warranty.This failure was due to the particular unit version being production-upgraded, and certain software codes not being properly programmed by Sense engineers in that upgrade process.Sense withstood the cost of replacing those units at the ultimate customer’s locations. Sense does not expect this situation to recur. Selling, General, and Administrative Consulting fees $ $ Contract labor Depreciation Filing fees Insurance Bank charges Legal and accounting Management fees - Office and miscellaneous Rent Shareholder information and printing 54 Tax penalties Telephone and utilities Transfer agent fees Travel and automotive Total $ $ Sense Technologies, Inc. had selling, general and administrative expenses of $393123 for the year ended February 28, 2015, compared to selling, general and administrative expenses of $452,984 for the year ended February 28, 2014, a decrease in selling, general and administrative expenses of $59,861 from the prior period.The decrease of 13% was mainly due to the decrease of consulting fees for the Guardian Alert. Consulting fees decreased from $272,319 for the year ended February 28, 2014 to $157,000 for the year ended February 28, 2015, a decrease of 42%.The decrease was a result of a decrease in consulting related to the Guardian Alert products. Bank charges increased slightly in the year ended February 28, 2015 to $2,181 from $1,828 in the year ended February 28, 2014. 15 Table of Contents Office and miscellaneous fees were $38,116 and $15,211 for the years ended February 28, 2015 and February 28, 2014, respectively. The increase of 151% was due to an increase in advertising, license, shipping and supplies. Rent expenses decreased to $15,470 in the fiscal year February 28, 2015 from $15,493 in the year ended February 28, 2014. The slight decrease was a result of the Company’s negotiated lease in Grand Island, Nebraska. Components of Office and Miscellaneous Expenses and Travel and Automotive Expenses for the periods follow: Office and Miscellaneous Expenses: Postage and Delivery $ $ Foreign Exchange ) ) Dues and subscriptions Licenses and Permits Freight & Delivery Office Supplies Supplies 90 Repairs - Advertising - Loan Fee - General Miscellaneous Total $ $ Travel and Automotive Expenses: Guardian Alert Travel $ $ ScopeOut travel - - Total $ $ Our travel costs have been focused on the Guardian Alert® product as opposed to the ScopeOut® in the year ended February 28, 2015 and February 28, 2014. Following summarizes the overall operations results: Increase % Increase ( Decrease) (decrease) Sales $ $ $ ) 77 % Direct Costs $ $ $ ) 57 % General and Administrative expenses $ $ $ ) 13 % Net Loss from Operations $ $ We had a loss from operations of $561,828 for year ended February 28, 2015, compared to a loss from operations of $550,765 for the year ended February 28, 2014, an increase in loss from operations of $11,063 from the prior year. The increase in the loss from operations was primarily attributable to a warranty payout for prior year sales. 16 Table of Contents LIQUIDITY AND CAPITAL RESOURCES Our cash position at February 28, 2015 and 2014 was $NIL and $NIL, respectively. Our net loss of $746,203 for fiscal year 2015 included non-cash charges of $4,500 for common shares issued for services, $36,902 for options granted for services and depreciation of $7,755.Our net loss of $753,214 for fiscal year 2014 includes depreciation of $9,436 and $17,374 non-cash charges for debt discount through issuance of common stock options. Non-cash working capital changes included decreases in accounts receivable and advances payable and an increase in prepaid expenses, accounts payable and accrued expenses. The net cash used in operating activities for fiscal 2015 was $596,745 as compared to $372,253 for fiscal year 2014. We have generated only limited revenues to date, have a working capital deficit of $21,047,354 as of February 28, 2015, compared to $20,269,560 as of February 28, 2014. If we are unable to raise adequate working capital for fiscal 2016, we will be restricted in the implementation of our business plan.If this were to happen, the value of our securities would diminish and we may be forced to change our business plan for fiscal 2016, which would result in the value of our securities declining in value and/or becoming worthless.If we raise an adequate amount of working capital to implement our business plan, we anticipate incurring significant expenses relating to paying down our notes payable and royalties that are in arrears. Additionally we will incur net losses until a sufficient client base can be established, of which there can be no assurance. NET CASH USED IN OPERATING ACTIVITIES Net cash used in operating activities was $596,745 during fiscal year 2015, compared to $372,253 during fiscal 2014. The increase in cash used in fiscal 2015 was primarily due to the following factors: (i) Accounts Receivable (ii) Accrued Expenses The Company is in arrears with respect to eleven notes payable totaling $719,645. The Company plans to address this situation on a per-note basis as sufficient net cash flows are generated with which to negotiate new terms on these notes.In the meantime, these notes could be foreclosed on which would negatively impact the Company’s ability to continue in business.Should that happen, a plan for an interim solution to each note default would be attempted, but there is no assurance these efforts would be successful to forestall a serious impairment of the Company’s ability to continue. NET CASH USED IN INVESTING ACTIVITIES Net cash used in investing activities was $0 during fiscal year 2015 and 2014. NET CASH PROVIDED BY FINANCING ACTIVITIES Net cash provided by financing activities was $596,745 during fiscal year 2015 compared to net cash provided of $303,231 during fiscal year 2014. During fiscal year 2015, we received $570,000 through subscriptions to private placements of our common shares. In the fiscal 2014, we had received $213,000 through subscriptions to private placements of our common shares. FUTURE OPERATIONS Presently, our cash flow generated from operations is not sufficient to meet operating and capital expenses. We have incurred operating losses since inception, and we project this to continue for the next nine to twelve months. Our present average monthly costs are approximately $40,000 per month. Our plan is to sustain the Company while continuing to market both products, but with the majority of the emphasis on our Guardian Alert® products. 17 Table of Contents The Company’s payables and presently un-serviced debt will be retired only as the net cash flow from this anticipated growth allows. We project that we will have the following cash needs to fund our ongoing operating expenses and working capital requirements through February 28, 2016, as detailed below. General and administrative $ Debt repayment General Working Capital (1) TOTAL $ Our working capital requirements are impacted by our inventory requirements. Therefore, any increase in sales of our products will be accompanied not only by an increase in revenues, but also by an increase in our working capital requirements. The continuation of our business is dependent upon obtaining further financing, further market acceptance of our current products and any new products that we may introduce, the continuing successful development of our products and related technologies, and, finally, achieving a profitable level of operations. We are hopeful that internal cash flow will cover our cash requirements, but otherwise plan to raise additional capital as required to meet the balance of our estimated funding requirements through February 28, 2016, through either or a combination of: issuance of promissory notes payable private placements of our common shares cash flow from operations The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. In respect of our cash requirements, we plan to raise $100,000 from equity investors via private placements of our common stock and we need to secure debt financing through a line of credit facility in the amount of $250,000 to finance operations. Should our sales not occur as anticipated, we will need to raise additional funds through a combination of debt issuances and equity offerings. Given our lack of sales in recent years, projecting cash flow from operations is inherently uncertain. Any funds we generate from operations must, in part, be used to pay down our debt obligations. Our convertible promissory notes payable totaling approximately $584,000 and various accounts payable are significantly in arrears. As is stated in our independent accountant’s report there is substantial doubt about the company’s ability to continue as a going concern.While we anticipate being successful in obtaining our required financing, there is no assurance we will be able to do so at terms we find acceptable. Additionally, we rely upon the continuing support and patience of creditors in connection with current and in-arrears amounts owed to them. The failure to obtain sufficient financing or continued support of the creditors could result in our company ceasing operations. 18 Table of Contents ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Sense Technologies, Inc. We have audited the accompanying balance sheets of Sense Technologies, Inc. as of February 28, 2015 and February 28, 2014 and the related statements of operations, stockholders’ deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements of Sense Technologies, Inc. referred to above present fairly, in all material respects, the financial position of Sense Technologies, Inc. as of February 28, 2015 and February 28, 2014, and the results of its operations and cash flows for the periods described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company suffered a net loss from operations and has negative cash flows from operations, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ M&K CPAS, PLLC August 6, 2015 Houston, Texas www.mkacpas.com 19 Table of Contents SENSE TECHNOLOGIES, INC. BALANCE SHEETS As of February 28, 2015 and 2014 (Stated in US Dollars) February 28 February 28 ASSETS Current Accounts Receivable $
